Title: From Thomas Jefferson to Harrison Hall, 3 January 1826
From: Jefferson, Thomas
To: Hall, Harrison


Sir
Monticello
Jan. 3. 26.
I have duly recieved your favor stating my debt to you 14. D  and that a bill of 20. D. will pay up that and the current year also, and I have accordingly this day desired Colo Bernard Peyton my correspondent in Richmond  to remit you 20. D. after the present year I must pray you to consider my subscription as discontinued, not from any diminution of respect for the publication, but that I have ceased to read the periodical publications of the day, except a single newspaper. age and infirmities disable me from all except the choicest reading, and my memory requires to be discharged of attention to small & distant debts. I pray you to accept assurances of my great respect.Th: Jefferson